Citation Nr: 1630074	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1972 to September 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2015, the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims service connection for hepatitis C as a result of his service.  The Veteran asserted in an October 2012 Notice of Disagreement that his hepatitis C was contracted during military service.   

The Veteran's service treatment records (STRs) reflect treatment for venereal disease and possible hepatitis.  Treatment records from March 1973, April 1973, May 1973, October 1974, and December 1974 indicate possible evidence of venereal diseases or hepatitis.  

The October 2011 VA examiner concluded that the Veteran's hepatitis C is less likely than not incurred in or caused by an in-service event, and noted the Veteran's 20 year post-service history of high risk behaviors that could lead to hepatitis C.  The October 2011 VA examiner pointed out that the Veteran had no laboratory results from service, he had treatment on numerous visits for venereal disease, and he had a history of nasal cocaine use.  Likewise, the October 2011 examiner opined in September 2015 VA treatment entry that the Veteran's hepatitis C was less likely than not incurred in or caused by an in-service injury, event, or illness.  The September 2015 VA examination report supported this conclusion by pointing out that the record includes evidence of intranasal as well as intravenous drug use after the Veteran's service and that the Veteran was not diagnosed with hepatitis C until 1996, many years after his service.  

Both VA examination reports indicate that the Veteran had treatment for venereal diseases in service.  This treatment indicates that the Veteran was engaging in high risk sexual behavior during service.  High risk sexual practices are a major risk factor for hepatitis C infection.  See VBA Training Letter 211B (98-110) (Nov. 30, 1998) ("[m]ajor risk factors for [hepatitis C] include ... high risk sexual practices...").  Although the VA examiner noted evidence of this high risk sexual behavior in service, he did not address this evidence beyond stating that there was no follow up for hepatitis.  Instead, the VA examiner focused on the Veteran's post service high risk factors without ruling out or otherwise addressing the Veteran's in-service high risk factors.  Simply pointing out later high risk behavior does not address the question of whether the Veteran's in-service high risk behavior could have led to hepatitis C.  Especially in light of the December 1974 record that identifies complaints of possible hepatitis and the Veteran's treatment for venereal disease, the VA examiner's opinion must address why this evidence is not sufficient to support a conclusion that the Veteran's hepatitis C was contracted in service.  As such, an addendum opinion is necessary. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Specifically, as mentioned above, treatments notes from January and February 2016 indicate potentially relevant records from May 2016. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  Specifically, records of any VA treatment for hepatitis C after February 2016 should be obtained.

2.  After the above development has been completed to the extent possible, return the claims file to the examiner who conducted the October 2011 and September 2015 VA examination reports to obtain an addendum opinion regarding the etiology of the Veteran's hepatitis C.  If the examiner is not available, the claims folder should be reviewed by another examiner.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note this review.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

Based on a review of the record and the findings from the prior clinical evaluation, the examiner should:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hepatitis C began in service, or is otherwise related to service.  The examiner must specifically address the evidence of the Veteran's high risk sexual practices in-service and whether these high risk sexual practices were at least as likely as not the cause of his hepatitis C.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  After completing the above development and any other action deemed necessary, adjudicate the Veteran's claim.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





